Opinion filed May 27, 2016




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00127-CR
                                   ___________

                     PATRICIA GALINDO, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-33,327

                     MEMORANDUM OPINION
      Appellant, Patricia Galindo, has filed in this court a motion to dismiss this
appeal. In the motion, Appellant asks that we withdraw her notice of appeal and
dismiss this appeal. The motion is signed by both Appellant and her counsel in
accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


May 27, 2016                                                PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.